Order entered November 17, 2014




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-00075-CR

                           HENRY WILSON RICHARDS, JR., Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63948-S

                                          ORDER
        The Court GRANTS appellant’s November 13, 2014 motion for extension of time to file

appellant’s reply brief.

        We ORDER appellant to file the reply brief within THIRTY (30) DAYS from the date

of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE